Citation Nr: 0700342	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  03-21 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial compensable rating for 
irritable bowel syndrome.

2.  Entitlement to an initial compensable rating for 
sinusitis with headaches.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for heart palpitations.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1991 to 
October 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which, in pertinent part, denied service 
connection for heart palpitations and granted service 
connection for irritable bowel syndrome and sinusitis with 
headaches, assigning noncompensable ratings.  

The veteran testified before the undersigned at a March 2004 
VA Central Office hearing.  A transcript has been associated 
with the file.  The Board remanded this case in June 2005.  
It returns for appellate consideration.  

The Board notes that the veteran submitted several new claims 
for service connection and increased ratings in August 2006.  
These claims are REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected irritable bowel syndrome 
is mild with disturbances of bowel function with occasional 
episodes of abdominal distress. 

2.  The evidence that the veteran's service-connected 
sinusitis with headaches has been manifested by at least 
three non-incapacitating episodes with headaches, pain and 
purulent discharge and crusting is in equipoise. 

3.  The preponderance of the evidence is against a causal 
link between the veteran's current migraine headaches and any 
remote incident in service.

4.  The veteran has no diagnosed disability resulting in 
heart palpitations.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for irritable bowel 
syndrome are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.114, Diagnostic Code 7319 (2006).

2.  The criteria for a 10 percent evaluation for sinusitis 
with headaches are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.97, Diagnostic Code 6513 (2006).

3.  The veteran's migraine headaches were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).

4.  The veteran has no disability manifesting in heart 
palpitations either incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).   However, the Board notes that the veteran is 
appealing the initial assignment of disability ratings.  As 
such, the severity of the disability is considered during the 
entire period from the initial assignment of the evaluation 
to the present time.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board acknowledges that the veteran is competent to give 
evidence about what she experienced; for example, she is 
competent to discuss in-service headaches.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  She is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because she does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).

Irritable Bowel Syndrome

The veteran currently receives a 0 percent rating for 
irritable bowel syndrome under Diagnostic Code (DC) 7319, for 
irritable colon syndrome.  See 38 C.F.R. § 4.114.  During the 
pendency of the veteran's appeal, changes to 38 C.F.R. § 
4.114 were made, effective July 2, 2001.  The substantive 
changes to 38 C.F.R. § 4.114 involved the diagnostic criteria 
for cirrhosis of the liver and hepatitis, neither of which 
has any practical impact on the current appeal.  Diagnostic 
Code 7319, at issue here, was unaltered.  

Under Diagnostic Code 7319, a 0 percent evaluation is 
warranted where the evidence shows mild irritable colon 
syndrome with disturbances of bowel function with occasional 
episodes of abdominal distress.  A 10 percent evaluation is 
warranted where the evidence shows moderate irritable colon 
syndrome with frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent rating applies for severe 
irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  The Board observes that the words 
"mild," "moderate" and "severe" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.

The veteran contends that her condition is severe.  At her 
March 2004 hearing before the undersigned, the veteran stated 
that she experiences discomfort and four to five trips to the 
bathroom a day.  She testified that stomach pain keeps her 
from exercising, leading to a considerable weight gain.  In 
an August 2005 statement, the veteran stated that she was 
seeing a doctor almost twice a week for the pain, gas, 
diarrhea and constipation.  

The Board finds that the preponderance of the evidence shows 
that her symptoms more closely approximate the mild irritable 
bowel syndrome with disturbances of bowel function with 
occasional episodes of abdominal distress.  

The veteran's private treatment records do not support a 
compensable rating because treatment for the condition is 
rare.  The records span from April 2000 to August 2005.  In 
spite of the veteran's claims that she saw a doctor almost 
twice a week, records indicate that the veteran has sought 
medical treatment for the condition on few occasions.  In 
April 2000, the veteran underwent a colonoscopy and CT scan 
with "fairly normal" results.  Records from Kaiser 
Permanente show three instances of treatment for bowel 
complaints, on March 13, May 2 and May 16, 2002.  She was 
first prescribed Metamucil, then Bentyl, to control her bowel 
complaints.  The records of the Potomac Physicians show a 
work up for irritable bowel syndrome in October 2004.  Her 
prescription was changed from Bentyl to Zelnorm.  The only 
mention of ongoing disturbances of bowel function was during 
the two month span of March to May 2002.  Subsequent to 
receiving the Bentyl prescription, the veteran did not seek 
treatment specifically for the condition for two years.  The 
veteran's statement that she was seeking medical attention 
almost twice a week has not been borne out by any of the 
records present in the claims file.  The Board considers five 
visits to the doctor in five years more appropriately 
reflective of mild symptomatology.  

On remand from the Board, the veteran was sent to a February 
2006 VA examination to determine the severity of her 
condition.  At the examination, the veteran stated she 
suffered alternating constipation and diarrhea which she 
described as "frequent" and abdominal cramps.  The examiner 
stated that there was no evidence or incidence of bleeding 
through the rectum or upper gastrointestinal bleeding.  The 
examiner also indicated that she did not have malnutrition.  
Thus, the only assessment of the frequency of the veteran's 
symptoms is her own.  Therefore, the Board affords little 
probative weight to the frequency of the veteran's symptoms 
in this report.  The Board may find medical reports 
incredible if the report relies on statement by the veteran 
which the Board rejects.  See Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006).  The examiner did not find 
complications by his own examination, and the Board does 
accept those conclusions.

A statement from D.B. has been submitted on behalf of the 
veteran.  D.B. stated that she was the roommate of the 
veteran and had observed the veteran "always using the 
bathroom" and described the veteran's abdomen as 
"bloated."  D.B. also indicated that the irritable bowel 
syndrome prevented the veteran from engaging in many outdoor 
activities.  The bulk of D.B.'s observations are that the 
veteran's migraines are debilitating, not her irritable bowel 
syndrome.  The Board is not able to determine much from this 
statement.  That the veteran suffers from irritable bowel 
syndrome and has some mild symptoms is already recognized by 
the grant of service connection and assignment of DC 7319.  
The statement that the veteran frequently uses the bathroom 
is too vague to lend weight to maintaining the current rating 
or to assigning a higher rating.  

The severity of the veteran's symptoms is undermined by two 
statements, by P.C. and W.H., the veteran's supervisors at 
her place of employment.  P.C.'s statement was submitted in 
October 2002, and states that the veteran "suffers from a 
chronic Migraine condition.  Her condition has rendered her 
incapacitated to the point where she cannot concentrate or 
perform her tasks.  She has been sent home on numerous 
occasions for this condition."  W.H.'s statement was 
submitted in March 2006 and stated that the veteran "suffers 
from both a chronic migraine medical condition as well as 
'carpal tunnel syndrome.'...on a number of occasions the 
migraines have incapacitated her and resulted in her having 
to leave work."  There is no information regarding the 
presence or absence of irritable bowel syndrome or its 
symptoms.  The Ratings Schedule is meant to compensate for 
the loss of industrial capacity.  It does not appear from 
these statements that the veteran has lost industrial 
capacity due to irritable bowel syndrome.  

In light of the foregoing, the Board finds that the veteran's 
contentions regarding the frequency and severity of her 
irritable bowel syndrome symptoms to be unpersuasive.  The 
veteran's current rating under DC 7319 acknowledges that she 
has disturbances of bowel function with occasional episodes 
of abdominal distress.  The veteran rarely seeks medical 
treatment for her symptoms.  The veteran's supervisors did 
not list it when indicating that she had left work repeatedly 
due to health problems.  There is no evidence of lost 
industrial capacity on the record.  No complications were 
identified on examination.  The Board finds that the 
veteran's symptoms more closely approximate "mild" 
irritable bowel syndrome.  Accordingly, the Board concludes 
that the criteria for an initial compensable rating for 
irritable bowel syndrome are not met.  See 38 C.F.R. § 4.114, 
DC 7319.  

As the claim is denied, the rule of Fenderson, supra, is not 
for application. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable rating for irritable bowel syndrome.  See 
Gilbert, 1 Vet. App. at 53.

Sinusitis with Headaches

The veteran contends that she is entitled to a compensable 
rating for her service connected sinusitis with headaches.  
The disability is rated as 0 percent disabling under 
Diagnostic Code 6513.  

Under DC 6513, a noncompensable evaluation is assigned for 
sinusitis that is detected by an x-ray only.  A 10 percent 
evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent evaluation is warranted for three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain, and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  38 C.F.R. § 4.97, 
Diagnostic Code 6513.  An incapacitating episode is one which 
requires bedrest prescribed by a physician and treatment by a 
physician.  Id., at Note.

The evidence does not show, and the veteran does not allege, 
that she has ever had surgery related to her sinusitis.  
Accordingly, a 50 percent rating is not warranted.  Also, the 
record does not show, and the veteran does not allege, that 
she has ever had an incapacitating episode due to her 
sinusitis.  Therefore, the ratings criteria pertaining to 
incapacitating episodes are not for application.  The Board 
will address whether the veteran has non-incapacitating 
episodes sufficient for either a 10 or 30 percent rating.  

The veteran was sent to a May 2000 VA examination in 
association with this claim.  At the time, the examiner noted 
seasonal sinusitis with headaches intermittently.  There were 
no symptoms on examination.  The veteran was seen again in 
January 2001 VA examination.  At that time, the veteran was 
symptom free.  

The veteran's private medical records contain little evidence 
relevant to this claim.  On April 20, 2001, the veteran was 
seen for sinusitis with frontal headache/pressure.  She had 
persistent vertigo with head movement, ear pressure/popping 
and had vomited the previous day.  She was prescribed 
Amoxicillin and Entex.  On September 12, 2002, the veteran 
was seen for headaches.  She also had nasal congestion at the 
time.  She was prescribed Sudafed and Maxalt.  Finally, on 
September 8, 2004, the veteran was seen for sinus congestion, 
which was diagnosed as sinusitis.  She was prescribed Advil 
Sinus and Zpack.  

The veteran's private treatment records contain a May 2003 
treatment note regarding migraines.  This note indicates that 
the veteran was given Imitrex and "Fioricet" for her 
migraine complaints.  This echoes the conclusion of a 
November 2002 VA examination which noted the Imitrex and 
"Florinal" prescriptions for migraines.  The Board assumes 
from review of the treatment notes that the Fioricet 
mentioned here, and other times on the record, is the drug to 
which the veteran referred as Floricet.  The May 2003 
treatment note, contains no indication that the veteran 
complained of sinusitis at that visit.  This undermines the 
veteran's testimony regarding the severity of her symptoms, 
as two of the three prescription sinusitis medications she 
identified in her testimony were prescribed regardless of the 
existence of sinusitis.  

The statements by D.B., P.C. and W.H. do not contain evidence 
of sinusitis.  As mentioned above, they discuss migraines, 
irritable bowel syndrome and carpal tunnel syndrome.  The 
statements do not indicate symptoms that impacted the 
veteran's work performance.  

At her March 2004 hearing before the undersigned, the veteran 
stated that her day to day symptoms were constant headaches, 
crusting and drainage.  The veteran then testified that she 
received treatment for sinusitis in 2001, as stated above.  
Because no crusting or drainage was noted at the time, the 
veteran's representative described the condition as being 
inactive.  He then asked the veteran to indicate how many 
episodes where the condition went to its extreme during a 
year.  The veteran testified that she had five or six a year.  
She described her medication, Floricet for the headaches, 
shots of Imitrex for the sinusitis, and Humibid for drainage.  
She indicated that the drainage would take about a week and a 
half to clear up and return in four to six weeks.  

At the veteran's February 2006 VA examination, her answers 
were slightly different.  The veteran indicated that she got 
sinus problems four to five times a year for which she would 
seek treatment from a doctor once or twice a year.  The 
examination report indicates that the veteran is symptom free 
between infections and she does not take any medication 
between the infections.  The veteran was symptom free at the 
examination.  

As a rating of 30 percent requires more than six non-
incapacitating episodes, the Board finds that a 30 percent 
rating is not for application.  The veteran reports non-
incapacitating episodes of sinusitis.  She described episodes 
occurring either four to five or five to six times per year.  
She indicated that they were accompanied by headaches, 
drainage and crusting.  The reported number of non-
incapacitating episodes is sufficient to justify a 10 percent 
rating.  The Board is concerned by the lack of support in the 
clinical records and the veteran's misidentification of 
prescriptions meant to alleviate her symptoms.  There is no 
requirement that a physician be consulted at each episode.  
The veteran does not appear to have lost time at work due to 
the condition.  The veteran is competent to report flare-ups 
and episodes of sinusitis.  Accordingly, the Board finds that 
the evidence that the veteran's sinusitis with headaches 
meets the criteria for a 10 percent rating is in equipoise.  
Accordingly, the criteria for a rating of 10 percent are met.  
See Gilbert, 1 Vet. App. at 53.

The Board has considered the rule of Fenderson, supra.  
Because the veteran's testimony indicates that her episodes 
have occurred on a regular basis since her separation from 
service, no staged ratings are appropriate.  


II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Migraines

The veteran contends that she currently experiences migraines 
that are related to her period of service.  The evidence of 
her current diagnosis and treatment for migraines is well 
established by the record.  The Board concedes the current 
diagnosis.  

The Board has reviewed the veteran's service medical records 
and has found complaints of headaches.  In particular, in May 
1999, the veteran had been on antibiotics due to a sinus 
infection for two weeks when she complained of headaches.  
The diagnosis was possible cluster headaches.  The veteran 
has testified that she had additional headaches for which she 
did not seek treatment during service.  The Board notes, 
however, that there is more than one kind of headache.  While 
the veteran is certainly competent to report headaches, she 
is not competent to diagnosis migraines or tension headaches.  
See Rucker, supra.  

At the time of the veteran's initial filing of this claim, 
she had not been given a diagnosis of migraines.  The January 
2001 VA neurologist who examined her indicated that her 
headaches were due to her sinusitis and not a distinct 
neurological disorder.  The veteran was sent to a second, 
November 2002 VA examination, to develop the claim further.  
This examiner indicated that the veteran did have migraines, 
currently treated with Imitrex and Fiorinal.  The examiner 
noted the 1999 treatment recounted above and concluded that 
the service medical records did not contain "medical 
evidence of occurrence [sic] or treatment for this condition 
in the military."  The veteran's further private records and 
VA examinations address only her current symptomatology and 
do not address when the condition developed.  

The Board is no more competent to diagnosis migraine 
headaches inservice than is the veteran.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  As the November 2002 VA 
examiner's opinion is the only competent medical evidence on 
the point, the Board has no choice but to find that the 
preponderance of the evidence shows that the veteran's 
migraine headaches were not incurred inservice.  As such, the 
claim must be denied.  See Hickman, supra.  

Heart Palpitations

The veteran contends that she experiences heart palpitations 
which should be service connected as a disabling condition.  
In particular, she points to the fact that her palpitations 
prevented her deployment to Japan during service.  

As mentioned above, service connection requires a currently 
diagnosed chronic disability.  The Board has reviewed the 
veteran's service medical records, private medical records 
and her February 2006 VA examination, and cannot find a 
currently diagnosed chronic disability of the heart.  The 
veteran began complaining of heart palpitations in service in 
1997.  She underwent a preliminary examination in November 
1998.  The doctor indicated that an examination and EKG were 
normal.  The veteran was given a monitoring unit to record 
any symptoms that might show up later.  In January 1999, the 
veteran underwent a pre-overseas deployment screening note.  
This was the occasion when she was found unfit for 
deployment.  The note states that she was not deployable at 
the present time as she was in the midst of a follow-up with 
the cardiology department.  A Holter unit had been ordered 
for further monitoring.  In June 1999, the veteran returned 
to sickbay complaining of palpitations.  The monitoring units 
had recorded nothing.  Again, examination was normal.  The 
veteran's August 1999 separation from service physical 
examination noted the history of palpitations but indicated 
that the cardiology work up was normal.  The Board cannot 
find a diagnosis of a chronic heart disorder in service.  

Following service, the veteran filed the instant claim and 
underwent a January 2001 VA examination.  The examiner 
indicated that no diagnosis had been established and that the 
veteran had no history of organic heart disease.  The veteran 
underwent a second VA examination in February 2006.  The 
examiner found "no evidence of any chronic cardiovascular 
disorder."  

The Board does not dispute that the veteran occasionally 
experiences heart palpitations; the issue is whether such 
palpitations constitute a disability.  Heart palpitations 
themselves are a sensation, not a disease or disorder.  See 
Dorland's Illustrated Medical Dictionary 1353 (30th ed. 
2003).  When the veteran complained of palpitations to 
treating physicians, they noted that her heart had regular 
rate and rhythm.  The veteran has undergone testing to 
determine whether her palpitations indicate an underlying 
disorder; none was found.  No treatment was ever begun, no 
medications prescribed.  As a result, the claim for service 
connection must be denied based on lack of diagnosis of 
chronic disability.  See Hickman, supra.

The Board notes a statement of the veteran's February 2006 VA 
examiner, which is that "patient's only condition, which is 
service connected, is heart palpitations."  This statement 
is, of course, contrary to the Board's conclusion.  The Board 
notes, however, that the same examiner found no evidence of a 
chronic cardiovascular disorder.  As for service connection 
or the lack thereof, a VA medical examiner, no matter how 
well intentioned, cannot come to a legal conclusion.  Service 
connection is determined by the RO and the Board, by those 
duly authorized by statute and trained to do so.  The 
examiner's statement is in no way binding on the 
determination of the Board.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for heart palpitations.  See Gilbert, 1 
Vet. App. at 53.


III.  Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

A letter dated in June 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was aware that 
it was ultimately her responsibility to give VA any evidence 
pertaining to the claims.  The 2005 letter informed her that 
additional information or evidence was needed to support her 
claim, and asked her to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  Since the Board has 
concluded that the preponderance of the evidence is against 
the claims for service connection and the claim for an 
initial compensable rating for irritable bowel syndrome, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  On the claim for an initial compensable 
rating for sinusitis with headaches, the U.S. Court of 
Appeals for Veterans Claims (Court) recently held that "the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, § 5103(a) notice has served its purpose, 
and its application is no longer required because the claim 
has already been substantiated."  Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006).  In this case, the veteran's claim 
was granted, a disability rating and effective date assigned, 
in a January 2002 decision of the RO.  VA's duty to notify 
under 38 U.S.C.A. § 5103(a) is discharged.  See Sutton v. 
Nicholson, No 01-1332 (U.S. Vet. App. September 20, 2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that she wanted VA to obtain or that she felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The veteran was afforded appropriate VA examinations for her 
service connection claims for migraines and heart 
palpitations in November 2002 and February 2006, 
respectively.  Further examination or opinion is not needed 
on the migraine claim because, at a minimum, there is no 
persuasive and competent evidence that the claimed condition 
may be associated with the veteran's military service.  
Additional examination or opinion on the heart palpitation 
claim is not needed as there is no diagnosed chronic 
cardiovascular disability.  This is discussed in more detail 
above.

The veteran was provided appropriate VA examinations on her 
claims for compensable ratings for irritable bowel syndrome 
and sinusitis with headaches in February 2006.  The veteran 
has not reported receiving any recent treatment specifically 
for this condition (other than at Kaiser Permanente and 
Potomac Physicians, which records are in the file), and there 
are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The 2006 VA examination reports are thorough and supported by 
private outpatient treatment records.  There is no rule as to 
how current an examination must be, and the Board concludes 
the examinations in this case are adequate upon which to base 
a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



ORDER

Entitlement to an initial compensable rating for irritable 
bowel syndrome is denied.

Entitlement to a rating of 10 percent, but no higher, for 
sinusitis with headaches is granted, subject to the laws 
governing payment of monetary benefits.

Entitlement to service connection for migraines is denied.

Entitlement to service connection for heart palpitations is 
denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


